286 F.2d 431
A. H. CARPENTER et al., Appellants,v.Wayne R. GLOCK et al., Appellees.A. H. CARPENTER et al., Appellants,v.G. A. McDOWELL, Appellee.A. H. CARPENTER et al., Appellants,v.Claude C. JOHNSON, Appellee.A. H. CARPENTER et al., Appellants,v.Robert E. JOHNSON, Appellee.A. H. CARPENTER et al., Appellants,v.H. F. GARTON, Appellee.A. H. CARPENTER et al., Appellants,v.Dean WILLIAMS et al., Appellees.A. H. CARPENTER et al., Appellants,v.R. R. CALVERT, Appellee.
Nos. 14202-14208.
United States Court of Appeals Sixth Circuit.
January 13, 1961.

H. M. Shumate and Thomas D. Shumate, Irvine, Ky., Shumate & Shumate, Irvine, Ky., and M. A. Rowady, Winchester, Ky., on brief, for appellants.
Troy D. Savage, Asst. Atty. Gen., Frankfort, Ky., J. Marshall McCann, Lexington, Ky., on brief, for appellees.
Before McALLISTER, Chief Judge, and MARTIN and MILLER, Circuit Judges.

ORDER.

1
These consolidated cases have been heard and considered upon the extensive record and upon the briefs and oral arguments of counsel for the parties; and


2
It appearing that the decision of the trial judge is clearly set forth by him in his opinion-findings and conclusions; that his findings of fact in each case are supported by substantial evidence and are not clearly erroneous; and that his conclusions of law are correctly drawn and based upon proper authority;


3
It is, therefore, ordered that the judgment of the United States District Court in each case be affirmed upon the comprehensive findings, conclusions and opinion of Judge Ford. 184 F. Supp. 829.